—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 14, 1992, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 8 years to life, unanimously affirmed.
The record establishes that defendant knowingly waived his right to appeal the denial of his suppression motion as a condition of his negotiated plea (see, People v Seaberg, 74 NY2d 1, 9).
Were we to consider defendant’s argument that his motion to suppress should have been granted, we would find it without merit. Concur—Wallach, J. P., Rubin, Kupferman and Tom, JJ.